DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-7, 12-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The previous 35 U.S.C. 112(b) rejections regarding Claims 1, 2, 7, and 25, as well as claims 3-6 and 8-24 as they are dependent on claim 1, have been withdrawn.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-7, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace U.S. 2003/0018323 (herein referred to as “Wallace”) and in view of Weber U.S. 2017/0273733 (herein referred to as “Weber”) and Webster U.S. 2009/0171271 (herein referred to as “Webster”).
7.	Regarding Claim 1, Wallace teaches an electrosurgical apparatus (Fig. 1, 2B, para 0063) comprising:
	a. an assembly (Fig. 1, ref num 62, 64) including at least one actuator (Fig. 1, ref num 64, para 0063)
	b. a shaft (Fig. 1, 2b, ref num 54) including a proximal end (see Fig. 1), a distal end (Fig. 1, ref num 56), the proximal end of the shaft coupled to the assembly (see Fig. 1, ref num 54 and 64)
c. a tip (Fig. 2b, ref num 66, para 0063-0064) including an electrode housing (Fig. 2B, ref num 58) and a hinging mechanism coupling the electrode housing to the distal end of the shaft (Fig. 2B, ref num 10, para 0064), the electrode housing including a proximal end (Fig. 2B, ref num 58 nearest ref num 10) and a distal end (Fig. 2B, ref num 58 where 72 protrudes), an electrode being disposed through the distal end of the electrode housing (Fig. 2B, 3A, ref num 72 and 12; para 0063); and
f. a plurality of pulling mechanisms (instances of ref num 14 being attached to respective ref num 16 and 19, see Fig. 3, para 0064-0065), each of pulling mechanism disposed through the interior of the shaft (Fig. 2B, 3A, para 0063-0064), the proximal end of each pulling mechanism coupled to a respective one of the at least one actuator (para 0082 “actuation of any of the wrist mechanism embodiments described…with the use of the tool base 62 schematically depicted in Fig. 1…rods extend through the shaft 52 from the wrist mechanism 10 to the tool base 62…each rod 300 is joined with a cable or wire”; para 0083 “each of the four rods 300 may be inserted through a separate crosshole 324”; the crosshole is apart of the pivot pins 320, and the gears 312, which together make up the at least one actuator, in which each of pulling mechanisms are coupled to the plurality of actuators, see Figs. 27-30) and including a proximal end (Fig. 3A, ref num 14, lower end) and a distal end (Fig. 3A, ref num 14, upper end), the distal ends of each pulling mechanism coupled to the proximal end of the electrode housing (coupled at 16, 17, Fig. 3A, para 0064)
g. wherein the at least one actuator is configured to be rotated and selectively pull one or more of the pulling mechanisms in a proximal direction to pivot the tip relative to the shaft via the hinging mechanism (para 0064-0065).
Wallace fails to teach: (b) a hollow interior of the shaft; (d) a flexible tube including a proximal end and a distal end, the flexible tube disposed through the hollow interior of the shaft, the distal end of the flexible tube disposed through at least one aperture of the hinging mechanism and coupling to the proximal end of electrode housing and the proximal end of the flexible tube configured to receive a gas to be provided to the housing; (e) a conductive wire disposed in the flexible tube including a proximal end and a distal end, the proximal end of the conductive wire is coupled to the electrode to provide electrosurgical energy thereto.

Weber teaches a system that has a plurality of actuators (Fig. 1f, ref nums 121, 123) in which a shaft is coupled to the actuators, this shaft has a hollow interior (Fig. 1a, ref num 132/131, “hollow tubes”).  Weber also teaches a tube including a proximal and distal end (Fig. 1a, ref num 131 and Fig. 3A, ref num 331), the tube disposed through the hollow interior of the shaft (Fig. 1a, ref num 132 and Fig. 3a, ref num 332), the distal end of the tube coupled to the proximal end of the electrode housing (see fig. 1a, how 131 is coupled to 110; also see Fig. 3A, how 331 is coupled to 310) and the proximal end of the tube configured to receive a gas to be provided to the electrode housing (Fig. 3A embodiment which may be combined with Fig. 1a embodiment; Fig. 3A, ref num 304, para 1201 “canal 304 may include, but not be limited to, cold nitrogen gas”).  The shaft is hollow in order to house the various structures that must be introduced into the body for the desired treatment (para 1171). The system also contains a hinging mechanism (Fig. 1a/1f, ref nums 127 and 128) which includes at least one aperture (as shown, there are many apertures of the hinge mechanisms, see Fig. 1a and 1f), the distal end of the tube (Fig. 1a, ref num 131) disposed through the at least one aperture (para 1183 “once hinges 127/128 have exited or are approximately coincident with or near the terminal end of the first/inner/device cannula 131”).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included that the shaft be hollow in order to house the various actuation and pulling mechanisms for the desired treatment of the procedure.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have an aperture on the hinging mechanism, since applicant has not disclosed that the aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the aperture, as the hinging mechanisms are equivalent in the art as taught by Weber.
Weber also teaches a conductive wire including a proximal end and a distal end, the proximal end of the conductive wire is coupled to the electrode to provide electrosurgical energy thereto (para 1173 “wire or wires may extend through an insulator or insulating portion of linking member 115 and connect with a conducting portion of linking member 115 and/or lysing member…supply electrosurgical energy”; also see para 1180, mechanism 141/142 that delivers energy to the tip area), as well as the conductive wire being slidable within the shaft (para 1180, shaft 142 is slideably coupled to the first/inner/device cannula 131), and the electrosurgical apparatus further comprises at least one second actuator (ref num 122) coupled to the conductive wire (para 1180 “shaft 142 may comprise…that may be brought into an actuation rod”) and configured to be rotated to control the extensions and retraction of the electrode relative to the distal end of the electrode housing  (para 1183 “one or both of distal actuation rods 121/122 to be pivoted/rotated”; para 1186 “actuation rods 121/123 and/or 122/124, respectively, and may allow for rotation of lysing tip 110”; para 1175 “retraction guide 125 is preferably near tip 110…near the distal end of one of actuation rods 121/122…extend laterally relative to actuation rod 122”). The conductive wire is present in order to deliver energy to the desired area during treatment, and is slidable in order to selectively actuate when the energy be delivered (para 1173, 1180).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to include a conductive wire coupled to the electrode in order to provide the desired energy to the target area.
	Weber fails to teach that the tube is flexible, and that the flexible tube is disposed through the hollow interior of the shaft, as well as fails to teach a conductive wire that is disposed in the flexible tube, as well as the conductive wire being slideable within the flexible tube.
	Webster teaches a surgical device of similar art, which contains a hollow shaft (para 0037 “active cannula has a plurality of concentric flexible hollow tubes”; Fig. 1, ref num 102), a flexible tube disposed through the hollow interior of the shaft (Fig. 1, ref num 115 is disposed within ref num 110, both of which are flexible; para 0039), and a conductive wire disposed in the flexible tube (Fig. 1, ref num 120/125 is disposed within ref num 115; para 0049 “the inner diameter may be sufficient wide to enable a cable, such as a wire…to be carried to end effector 125”), and that the conductive wire is slideable within the flexible tube (para 0045 “allow middle flexible tube 115 and inner flexible tube 120 to slide independently within the inner surface of outer flexible tube”).  Weber discusses a bend within the system (Weber, para 1180 “a bend in the SC shaft 142”).  Webster mentions that the advantage to have a flexible cannula is the better access a physician may have within certain areas of the body that are typically unreachable (Webster, para 0012), as well as increases the accessibility for the purposes of therapy and treatment (Webster, para 0015).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Webster with Wallace-Weber and included that the tube be flexible, in which it resides within the shaft, and the conductive wire resides within the tube in order to provide greater access to the target sites.   

8.	Regarding Claim 2, Wallace teaches the hinging mechanism (Fig. 2B, ref num 10, para 0064) includes a first hinging member and a second hinging member (Fig. 2B, see the left and right portions of ref num 10 make up a first hinging member and a second hinging member), the first and second hinging member hingedly coupled to each other (Fig. 3, ref num 10, the multitude of hinging portions, are coupled via ref num 12) such that, responsive to the selective pulling of the plurality of pulling mechanisms (Fig. 3, ref num 14), the tip is pivoted relative to the shaft along a first two-dimensional plane (para 0064, end effector 66 is manipulated by the movement of the hinging mechanisms, ref num 10 as well as the pulling mechanisms, ref num 14).

9.	Regarding Claim 3, Wallace teaches the hinging mechanism includes a third hinging member, the third hinging member hingedly coupled to the second hinging member such that, responsive to the selective pulling of one or more of the pulling mechanism the tip is pivoted relative to the shaft along a two-dimensional plane (see Fig. 3, ref num 10 has a plurality of hinging mechanism including a first, second, and third, in which they are hingedly coupled via ref num 12; see para 0064 that the end effector/tip is manipulated by the movement of the hinging mechanisms and pulling mechanisms, ref nu 14).

10.	Regarding Claim 4, Wallace teaches the hinging mechanism is configured such that the tip is pivotable relative to the shaft via the hinging mechanism in three dimensions (para 0064 “end effector 66 is manipulated by the wrist mechanism 10 to provide the ability of continuous movement in a wide range of angles (in roll, pitch and yaw)”).

11.	Regarding Claim 5, Wallace teaches 
a. the at least one actuator includes a first actuator and a third actuator (see Fig. 3, ref num 312 has two separate gears, para 0084) and 
b. the plurality of pulling mechanisms include first, second, third, and fourth pulling mechanisms (instances of ref num 14 being attached to respective ref num 16 and 19, see Fig. 3, para 0064-0065, as shown there are four present; also, these are associated with the rods 300 as shown in Fig. 30).
	Wallace fails to teach the proximal ends of the first and second pulling mechanisms coupled to the first actuator such that when the first actuator is rotated, one of the first or second pulling mechanisms is pulled in a proximal direction and tension from the other of the first or second pulling mechanisms is released enabling the other of the first or second pulling mechanisms to travel in a  distal direction, the proximal ends of the third and fourth pulling mechanisms coupled to the third actuator such that when the third actuator is rotated, one of the third or fourth pulling mechanisms is pulled in a proximal direction and tension from the other of the third or fourth pulling mechanisms is released enabling the other of the third or fourth pulling mechanisms to travel in a distal direction.
	Weber teaches a deployment assembly in which there is a first and second and third and fourth pulling mechanisms (Fig. 1f, ref nums 126a/b, 129a/b) that are coupled to a first and second actuator (Fig. 1f, ref nums 121, 123), in which:
	the proximal ends of the first and second pulling mechanisms coupled to the first actuator (Fig. 1f, ref nums 129a/b coupled to 123, coupled to 121) such that when the first actuator is rotated (para 1184 “forces from cords 129a and 129b may be transferred to lysing tip 110…may be rotated”), one of the first or second pulling mechanisms is pulled in a proximal direction and tension from the other of the first or second pulling mechanisms is released enabling the other of the first or second pulling mechanisms to travel in a distal direction (para 1184 “by selectively pulling on one of the cords 129a and 129b, tip 110 may be rotated in a desired direction and by selectively pulling on another of the cords 129a and 129b, tip 110 may be rotated in a different desired direction”; para 1183 “hinges 127/128 may allow for one or both of distal actuation rods 121/122 to be pivoted/rotated in a desired direction”), and 
	the proximal ends of the third and fourth pulling mechanisms coupled to the second actuator (Fig. 1f, ref nums 126a/126b are coupled to 124 and 122) such that when the second actuator is rotated, one of the third or fourth pulling mechanisms is pulled in a proximal direction and tension from the other of the third or fourth pulling mechanisms is released enabling the other of the third or fourth pulling mechanisms to travel in a distal direction (these move in the same fashion as the first and second pulling mechanisms with the first actuator as described above, see para 1183-1185). By selectively manipulating the pulling mechanisms in order to actuate movement of the end effector of the instrument, the treatment is designed specifically for the desired target area and can be fine-tuned depending on the needs of the procedure (para 1184).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the specific movements of the pulling mechanisms in order to actuate a precise delivery of the treatment to the desired area.

12.	Regarding Claim 6, Wallace teaches when equal tension is maintained in each of the plurality of pulling mechanisms (instances of ref num 14 being attached to respective ref num 16 and 19, see Fig. 3, para 0064-0065), the tip is colinear relative to the shaft (as shown in Fig. 2A, the tip is colinear to the shaft, therefore, it is assuming that there is no rotation of the pulling mechanisms, so they have the equal tension applied, also see para 0023 where the tip angle may be 0 degrees).

13.	Regarding Claim 7, Wallace teaches each of the plurality of pulling mechanism (Fig. 3, ref num 14) includes a first wire (para 0082 “each rod is joined with a cable or wire 302…mates concentrically”), and that the rod may be rigid (para 0030, also see Fig. 3, ref num 20 “guide tube” which is rigid), and a second wire (see Fig. 3, ref num 14, the portion below the guide tube is the second wire of each pulling mechanism), wherein the first wire is coupled to the proximal end of the electrode housing (Fig. 11A, ref num 14 is coupled to the tip of the device), the second wire is coupled to the at least one actuator (as shown in Fig. 1, the second wire, also the distal end of the pulling mechanism, is coupled to the actuator via ref num 52) and the rigid linear member couples the first and second wires (see Fig. 3, how ref num 20 resides between the top of ref num 14 and the bottom of ref num 14, coupling the first and second wires together).

14.	Regarding Claim 14, Wallace fails to teach the electrode is extended past the distal end of the electrode housing and the electrode is energized via the conductive wire for electrosurgical cutting.
Weber teaches the electrode is extended past the distal end of the electrode housing and the electrode is energized via the conductive wire for electrosurgical cutting (para 1177 “energy delivery side will ultimately delivery electrosurgical energy”; para 1173 “wire or wires may extend through an insulator or insulating portion of linking member 115 and connect with a conducting portion of linking member 115 and/or lysing member…supply electrosurgical energy”; para 1187 “electrosurgical actuation button 167 may be used to initiate transmission of electrosurgical cutting”). The configuration of the electrode to the energy being provided allows for a selective treatment delivered to the treatment site (para 1177).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the electrode to extend past the distal end of the housing in order to specifically treat a certain area of the tissue.

15.	Regarding Claim 20, Wallace teaches to teach a third actuator (para 0082, ref num 324, 320, 312 together make up a first and third actuator, see claim 1 above), the third actuator coupled to the shaft such that the rotation of the third actuator rotates the shaft relative to the assembly, wherein when the shaft is rotated, the tip is rotated (para 0084 “roll pulley 310 rotates the shaft 54 around its central axis”; also see para 0068 about the actuation of the rod assemblies and how the tip/end effector is rotated as a result).

16.	Regarding Claim 21, Wallace teaches the electrode is configured as one of an electrically conductive blade or an electrically conductive needle (para 0021 “end effectors have a single working member such as a scalpel, a blade, or an electrode”).

17.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Weber, and Webster, and in view of Rencher U.S. 2016/0022347 (herein referred to as “Rencher”).
18.	Regarding Claim 12, Wallace fails to teach when the electrode is extended past the distal end of the electrode housing or the electrode is retracted within the electrode housing, the electrode is energized via the conductive wire and gas is provided to the electrode housing to form plasma.
	Weber teaches when the electrode is extended past the distal end of the electrode housing or the electrode is retracted within the electrode housing (para 1177), the electrode is energized via the conductive wire (para 1177 “energy delivery side will ultimately delivery electrosurgical energy”; para 1173 “wire or wires may extend through an insulator or insulating portion of linking member 115 and connect with a conducting portion of linking member 115 and/or lysing member…supply electrosurgical energy”).  The configuration of the electrode to the energy being provided allows for a selective treatment delivered to the treatment site (para 1177).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the electrode to extend past the distal end of the housing in order to specifically treat a certain area of the tissue.
Weber fails to teach the gas is provided to the electrode housing to form plasma.
Rencher teaches an electrosurgical apparatus (ref num 100) in which an electrode is provided in order to deliver electrosurgical energy to the target area (abstract, para 0049).  The apparatus produces plasma (para 0049) in which when the electrode is in a retracted position, the gas provided forms a plasma in the housing (para 0049).  Plasma is used for cauterization, sterilization, and hemostasis of the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace-Weber in order to provide that the gas forms a plasma for cauterization, sterilization, and hemostasis of the target tissue.

19.	Regarding Claim 13, Wallace teaches fails to teach the end effector of the instrument could be scissors (para 0063), however, Wallace fails to teach when electrode is extended past the distal end of the electrode housing for mechanical cutting.
	Weber teaches the electrode is extended past the distal end of the electrode housing for mechanical cutting (para 1187 “electrosurgical actuation button 167 may be used to initiate transmission of electrosurgical cutting”). The configuration of the electrode to the energy being provided allows for a selective treatment delivered to the treatment site (para 1177).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the electrode to extend past the distal end of the housing in order to specifically treat a certain area of the tissue.
	Rencher also teaches that when the electrode is exposed beyond the distal end, mechanical cutting is actuated (para 0046, para 0050). The approach of the cutting of the tissue achieves the desired effect of the specific procedure actuated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace-Weber that the electrode cut the tissue in order to achieve the desired effect.

20.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Weber, and Webster, and in view of Park U.S. 2014/0276393 (herein referred to as “Park”).
21.	Regarding Claim 15, Wallace teaches a sliding member, a second actuator (para 0082 “actuation of any of the wrist mechanism embodiments described…with the use of the tool base 62 schematically depicted in Fig. 1…rods extend through the shaft 52 from the wrist mechanism 10 to the tool base 62…each rod 300 is joined with a cable or wire”; para 0083 “each of the four rods 300 may be inserted through a separate crosshole 324”; the crosshole is apart of the pivot pins 320, and the gears 312, which together make up the at least one actuator, in which each of pulling mechanisms are coupled to the plurality of actuators, see Figs. 27-30) and a conductive wire (para 0082, ref num 302), and that the rods are slidable (para 0065).  
However, Wallace fails to teach the sliding member slidably mounted within the assembly, the sliding member coupled to the distal end of the conductive wire and to the second actuator, wherein, responsive to the rotation of the second actuator in a first direction, the sliding member is configured to pull the conductive wire in the proximal direction to retract the electrode relative to the distal end of the electrode housing.
Park teaches an assembly in which a rotating actuator (ref num 37) selectively engages the electrode (ref num 33) in which a pull wire is connected (ref num 39), and when the pull wire is moved, the slidably actuator moves the electrode into an extended and retracted position depending on the embodiment (para 0048).  This gives an infinite number of configurations between the retracted and expanded states that are suitable for the desired treatment (para 0048).  As Wallace already teaches the second actuator, the wire, and sliding members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to include the specific movement and retraction/expansion of the electrodes based on the configuration of the actuators in order to properly move the electrodes based on the desired treatment.

22.	Regarding Claim 16, Wallace fails to teach a spring disposed in the electrode housing, the spring configured to bias the electrode in a distal direction past the distal end of the electrode housing.
	Weber teaches a spring disposed in the electrode housing (para 1175 “retraction guide 125 may comprise a resilient material, such as a spring, so that it provides restorative force during retraction of tip 110 into cannula 131”), the spring configured to bias the electrode in a distal direction past the distal end of the electrode housing (para 1175).  The spring provides restorative force during the retraction of the end effector of the instrument (para 1175).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included a spring for the restorative forces during the extension and retraction of the tip of the instrument.

23.	Regarding Claim 17, Wallace teaches fails to teach wherein responsive to the rotation of the second actuator in a second direction, the sliding member is configured to extend the conductive wire in a distal direction to extend the electrode relative to the distal end of the electrode housing.
	In another embodiment of Weber, it discusses that a hinging/actuation mechanism may allow for rotation of the tip which in result extends the tip beyond the distal end of the cannula (para 1296). By selectively manipulating the hinging/actuation mechanisms in order to actuate movement of the end effector of the instrument, the treatment is designed specifically for the desired target area and can be fine-tuned depending on the needs of the procedure (para 1184).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included the specific movements of the pulling mechanisms in order to actuate a precise delivery of the treatment to the desired area.




24.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Weber, and Webster, and in view of Park and Rencher. 
25.	Regarding Claim 18, Wallace fails to teach the sliding member is coupled to a gas source and to the tube and the sliding member is configured to provide the gas from the gas source to the tube.
	Rencher teaches the sliding member (Fig. 3A, ref num 116) is coupled to a gas source (para 0049 “gas…is then supplied to the flow tube from either the electrosurgical generator or an external has source”) and the sliding member is configured to provide the gas from the gas source to the tube (para 0044 “the slide 116 is coupled to the flow tube 122”; para 0044 “flow tube 122…when being employed for plasma applications”). Gas/plasma is used for cauterization, sterilization, and hemostasis of the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace in order to provide that the gas forms a plasma for cauterization, sterilization, and hemostasis of the target tissue.

26.	Regarding Claim 19, Wallace fails to teach the sliding member is coupled to an energy source and the sliding member is configured to provide electrosurgical energy to the conductive wire.
	Rencher teaches the sliding member (ref num 116) is coupled to an energy source (para 0049) and the sliding member is configured to provide electrosurgical energy to the conductive wire (para 0042, 0044, 0049). By providing electrosurgical energy, the electrode/wire can cut the desired tissue (para 0042, 0044, 0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included that the sliding member be configured to provide energy to wire in order to cut the tissue.

27.	Claims 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Weber, and Webster, and in view of Pacheco U.S. 2015/0073342 (herein referred to as “Pacheco”) and Shelton U.S. 10,441,369 (herein referred to as “Shelton”).
28.	Regarding Claims 22, 24 and 25, Wallace teaches fails to teach at least one actuator is configured to be coupled to at least one motor for rotating the at least one actuator, the at least one motor is configured to be controlled via at least one processor and at least one input receiving device, each motor is controllable via at least one processor and at least one input receiving device to selectively rotate one or more of the actuators to pivot the tip relative to the shaft.
	Pacheco teaches a drive assembly that contains a plurality of actuators coupled to a plurality of motors (para 0039 “may include up to four motors coupled to the catheter support…actuation of the motor 510 and/or 514 may rotate the drive shaft 518 and/or 520, respectively, to actuate the control actuator 509 and/or 507”).  These motors and actuators may be connected to wires in order to control signals and powers of the system during actuation of the device (para 0041).  It is also noted that the actuation of the motor and actuator may extend or retract the sheath in which the wires are stores (para 0030).  Pacheco also teaches that the first, second, and third actuators are each coupled to a corresponding motor, (para 0039, Fig. 6) in which the corresponding motors is controllable via at least one processor and at least one input receiving device (para 0041 “may connect a processor of a catheter positioning system….response to one or more inputs from a remote controller”) to selectively rotate one or more of the actuators to pivot the tip of relative to the shaft, rotate the tip and shaft relative to the assembly or extend and retract the electrode relative to the distal end of the electrode housing (para 0041 “configured with processor-executable instructions to perform operations”).  Since Wallace teaches the execution of rotating the tip of the device (Wallace, para 0069), then one could have reasonably modified Wallace to have a processor that executed these instructions as taught in Pacheco. This processor ensures that the motors and the wires are executed properly in order to provide an accurate treatment to the target tissue (para 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included that the plurality of actuators were coupled to the electrode and configured to be rotated to control the electrode for proper treatment to the target area.

29.	Regarding Claim 23, Wallace teaches fails to teach a third actuator, the third actuator coupled to the shaft such that rotation of the third actuator rotates the shaft relative to the assembly, wherein when the shaft is rotated the tip is rotated.
	Shelton teaches a first, second, and fourth actuator (see Fig. 29, ref nums 1250), the fourth actuator coupled to the shaft (Fig. 31, ref num 1208, see how 1250 is coupled to the shaft) such that the rotation of the fourth actuator rotates the shaft relative to the assembly (Col. 25 lines 58-61, “rotation of each driven elements”; Col. 28 lines 61-64 “driven element 1304 will thereby cause rotation of the rotation drive gear 2072.  Rotation of the rotation drive gear 2072 ultimately results in the rotation of the elongated shaft assembly 2008 (and the surgical end effector 2012)”), wherein when the shaft is rotated the tip is rotated (Col. 28 lines 61-64 “driven element 1304 will thereby cause rotation of the rotation drive gear 2072.  Rotation of the rotation drive gear 2072 ultimately results in the rotation of the elongated shaft assembly 2008 (and the surgical end effector 2012)”). The plurality of actuators provides alignment of the pulling mechanisms as well as multiple angles in which the device may be actuated for improved accuracy and effect of the treatment (Col. 26, lines 7-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace and included a third actuator for the improved treatment effect.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794